Citation Nr: 0632612	
Decision Date: 10/19/06    Archive Date: 10/31/06	

DOCKET NO.  02-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia. 

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1967 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 and July 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The issues now on 
appeal were initially denied by the Board in a December 2002 
decision, and the veteran appealed to the US Court of Appeals 
for Veterans Claims (Court).  In April 2003, the Court 
vacated the Board decision, and returned the case to the 
Board for action consistent in that decision, and the Board 
remanded the case in July 2004.  In August 2005, the Board 
again denied the issues on appeal, the veteran again appealed 
to the Court and, in July 2006, the Court granted a joint 
motion vacating the Board's August 2005 decision.  Consistent 
with the joint motion, the Board must again remand the appeal 
for additional development, and will do so via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The sole basis for remand in the joint motion was the Board's 
August 2005 finding that VA's failure to collect records 
associated with the veteran's award of Social Security 
benefits was harmless error.  The joint motion, as approved 
by the Court, requires this case be remanded to the RO so 
that all records associated with the veteran's award of 
Social Security benefits be collected and included in the 
claims folder for consideration in deciding the issues 
remaining on appeal.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must take whatever action is 
necessary to collect all records 
associated with the veteran's award of 
Social Security benefits, including an 
award letter and all records considered 
by the Social Security Administration in 
making that award.  All records obtained 
should be added to the claims folder.

2.  It appears from a review of the file 
that VCAA has been satisfied in this 
appeal.  However, on REMAND, the RO 
should provide the appropriate VCAA 
notice to the veteran of downstream 
issues consistent with the Court's 
decision in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should also be provided the 
opportunity of submitting any additional 
evidence or argument he may have in 
support of his pending claims.  

3.  After completing the above 
development, the RO should again review 
the issues on appeal.  If any decision is 
not to the veteran's satisfaction, he and 
the representative must be provided with 
a supplemental statement of the case, 
which includes a discussion of the 
evidence on file, including the newly 
collected records from the Social 
Security Administration.  They must be 
provided with an opportunity to respond.  
Thereafter, the case should be returned 
to the Board after compliance with 
appellate procedures.  The veteran need 
do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



